DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s RCE submission and claim/remark submitted on 2/23/2022 have been entered. 

This communication is a notice of allowability in response to Remarks and Amendments filed on 2/23/2022.  Claims 1-20 are allowed.


Response to Amendment
The amendment filed on 2/23/2022 cancelled no claim.  No claims were previously cancelled.  No new claims are added. Claims 1, 2, 5, 8, 13 have been amended.  Therefore, claims 1-20 are examined and allowed.                




Allowable Subject Matter
Claims 1-20 are allowed in light of the amendments and argument filed on 2/23/2022.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-20 are eligible under 35 USC 101.  
After reviewing the Applicant’s disclosure as well as the claimed limitations that are included in the pending claim language, it is clear to the Examiner that the steps being performed go beyond the limitations and simple implementation of an abstract idea. The claimed invention integrates the judicial exception into a practical application. 

Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible. The claimed subject matter satisfies the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).

Additionally, upon further search, and for the reasons presented by amended claims, claims 1-20, are deemed to be allowable over the prior art of record.

In interpreting the amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.


Alhadeff et al. (US 2013/0080242), 
Haas et al. (US 2019/0340700), 
Moehrle (US 2011/0137753). 
Ongchin (US 2016/0048831)
Dasgupta et al. (US 2020/0026805), 
Rampell et al. (US 2009/0292599),
Demarco et al.  (US 2013/0174007),
Tripathy et al. (US Patent 9614894), and
Maharajh et al. (US 2008/0195664).

The Examiner notes that the closet prior art of Alhadeff describes dynamically profiling users for incentivized targeting of multimedia content to the users in a networked environment, Haas describes a process where purchase history data from one or more servers, such as communication servers, websites, and point of sale systems, is used to determine items that were purchased.

Moehrle describes that "the video viewer can select a car displayed within the video and learn the make and model of the car and other relevant information", but Moehrle is silent about the technical abilities allowed by the video based on capabilities of the user's device.


"generating an interactive element configured to be overlaid onto at least a portion of the multimedia content, the interactive element containing content about the item based at least in part on the user preference and technical features of the specific user device; generating an e-commerce tag, wherein the e-commerce tag identifies sections of previously created content and latest available information of live content" as amended claim 1, 5, 13 recites.
               

The closet pertinent reference but not cited prior art, Demarco et al. (US 2013/0174007), discloses displaying a video and an overlay or tag which corresponds to text, video, image or audio information which is associated with the video selected by the client. The client merges the video and the overlay into an integrated media sequence that is played to a user via the browser in accordance with the playlist, and displays the tag. The user is automatically linked to content associated with the overlay or tag when the user clicks on a representation of the overlay or tag displayed on the browser.  However, Demarco does not suggest “wherein the e-commerce tag identifies sections of previously created content and latest available information of live content”, as captured in the claim’s limitations of the amended claim 1, 5, 13.

nd closet pertinent reference but not cited prior art, Tripathy et al. (US Patent 9,614,894), discloses, a content-group may be created on-the-fly, may be labeled with a (e.g., personalized) tag, and/or may be loaded to one or more media servers, to
enable content navigation based at least in part on the tag(s), and thereby making the lagged tagged and loaded media item immediately sharable among, several devices.
However, Tripathy is silent about “wherein the e-commerce tag identifies …..latest available information of live content”, as captured in the claims limitations of the amended claim 1, 5, 13.


Additionally, the Examiner has conducted an NPL (Non-Patent Literature) search, and the other reference the Examiner considered is “S. Sun, W. Zhou, Q. Tian, M. Yang and H. Li, "Assessing Image Retrieval Quality at the First Glance," in IEEE Transactions on Image Processing, vol. 27, no. 12, pp. 6124-6134, Dec. 2018, doi: 10.1109/TIP.2018.2864919.                           
                     
The NPL describes a measure of the content-based image retrieval quality on-the-fly without direct user feedbacks.  For each retrieval result, a correlation-based feature matrix that comprises of contextual information from the retrieval list is computed, and then feed it into a convolutional neural network regression model for retrieval quality evaluation to help elaborate an image retrieval result list representation to automatically predict the image retrieval quality on the-fly, which can serve as a reference measure for search engines to evaluate the returned results.

However, it fails to disclose and/or suggest the possible allowable subject matter of the claimed invention. 

None of the cited art of record teaches or suggests a system, and a method,                
generating an interactive element configured to be overlaid onto at least a portion of the multimedia content, the interactive element containing content about the item based at least in part on the user preference and technical features of the specific user device;
generating an e-commerce tag, wherein the e-commerce tag identifies sections of previously created content and latest available information of live content;

as recited in independent claim 1, 5, 13.

None of the prior art of record remedies the deficiencies found in the prior art noted above. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features, nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  
The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUN M LI/Primary Examiner, Art Unit 3681